DETAILED ACTION
An amendment was received and entered on 3/25/2021.
Claims 24, 31, and 36-41 were canceled.
Claims 16, 17, 19-21, 25-28, 32, 33, and 35 remain pending and are under consideration.
The requirement to elect a SEQ ID NO set forth in the action of 12/21/2018 is withdrawn in view of the amendment limiting the claims to SEQ ID NOS: 67-72.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Comment
	Applicant may wish to consider amending claim 16, part d) to recite “allowing binding of the one or more analyte” or “binding the one or more analyte” instead of “binding of the one or more analyte” (i.e. either inserting the word “allowing” before “binding” or deleting the word “of”).  These suggestions use active voice and are more consistent with the style of the other claim steps.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
Claims 16, 17, 19-21, 25-28, 32, 33, and 35 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claims are drawn to the genus of methods in which a SERS active reagent comprises an aptamer that undergoes a conformational change upon binding to a target analyte, where the aptamer comprises a covalently-attached Raman-active marker.  The claims require that a Raman signal generated by illuminating the reagent when bound to the analyte must differ from a reference Raman signal of a control in such a way as to provide detection of the analyte. The claims require that binding of the analyte to the aptamer causes the aptamer to undergo a conformational change that brings the Raman-active marker into closer proximity to a SERS-active surface than when the aptamer is in  the unbound state, thereby leading to a change in a Raman signal. The specification teaches that this may be accomplished by conjugating the Raman marker to the aptamer in such a way that the conformational change induced by binding of the 
In the Office Actions of 8/30/2019, 3/16/2020, and 9/25/2020, it was established that conformation switching aptamers were known in the prior art, and that they could possibly be engineered to make sensors similar to those of the instant claims if one knew enough about the structure of the aptamer in its free and ligand-bond states. That is, if one knew what conformational changes the aptamer underwent upon ligand binding, one might be able to append a Raman label in to a nucleotide position that would be brought closer to a SERS-substrate upon target binding.  However, the evidence of record suggests that such functional characteristics could not be predicted based solely on sequence information, and the specification as filed does not provide guidance as to how to determine the appropriate position for attachment based solely on inspection of a given aptamer sequence.  Therefore, one of skill in the art who possessed only sequence information would be left to determine on a case by case basis which aptamers possessed the requisite conformation switching capability, as well what positions on the aptamer should be attached to the SERS surface and the Raman label, respectively, such that these elements were brought closer together after the aptamer bound its target.
There is a failure to meet the written description requirement because it is unclear if each of the currently recited SEQ ID NOS: is a member of the genus of aptamers that can undergo a conformational change upon binding of an analyte that brings a Raman-active marker into closer proximity to a SERS-active surface than when 
It is also noted that the claims as amended are drawn to methods of detecting any analyte with aptamers comprising one of SEQ ID NOS: 67-72.  These aptamers are directed to B. burgdorferi OspA protein, and would not be expected to predictably bind to any other analyte such that the specification is not considered to provide an adequate written description of the entire genus of claimed methods.  Claim 19 embraces diagnosing any disease or disorder using aptamers comprising one of SEQ ID NOS: 67-72, and dependent claim 20 explicitly indicates that the disease or disorder is selected from “an infectious disease, proliferative disease, neurodegenerative disease, cancer, psychological disease, metabolic disease, autoimmune disease, sexually transmitted disease, gastrointestinal disease, pulmonary disease, cardiovascular disease, stress- B. burgdorferi infection. 
The rejection could be overcome by limiting the claims to SEQ ID NOS: 70 and 71, limiting the genus of analytes detected to OspA, and limiting the genus of diseases and disorders diagnosed to B. burgdorferi infection.  

Response to Arguments
Applicant's arguments filed 8/17/2020 have been considered and are persuasive with regard to SEQ ID NOS: 71 and 72, but not with regard to SEQ ID NOS: 67-70.   Applicant argues that the recited OspA aptamers (SEQ ID NOS: 67-72) show approximately 40-95% sequence identity within the central region.  As noted above, the Office performed its own alignments. These agree well with Applicant’s alignments and show that for SEQ ID NOS: 67-70, the central regions are poorly conserved such that one of skill would have no reason to expect that SEQ ID NOS: 67-70 would behave similarly to SEQ ID NO: 72 in terms of undergoing conformational changes in response to ligand binding that that bring a Raman-active marker into closer proximity to a SERS-active surface than when the aptamer is in the unbound state.  Applicant also argues that the specification discloses assays for identifying aptamers that will behave appropriately. That is unpersuasive because it does not address the issue of whether or not SEQ ID NOS: 67-70 would be successfully identified by such assays.  In other 

Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33  and 37 CFR 1.34  concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."

See MPEP 502.03(II).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A SCHNIZER whose telephone number is (571)272-0762.  The examiner can normally be reached on Monday-Friday 6:30 AM-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached at 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635